

114 HRES 909 IH: Expressing support for the right to rescue animals.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 909IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Honda submitted the following resolution; which was referred to the Committee on Agriculture, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the right to rescue animals.
	
 Whereas Congress believes in protecting the welfare and humane treatment of animals; Whereas every year, thousands of animals succumb to heatstroke in hot and unattended vehicles;
 Whereas these tragic incidents are almost always accidental, as pet owners underestimate how long they will be away from their vehicles and how quickly the temperature will rise inside the vehicle;
 Whereas temperatures as low as 72 degrees Fahrenheit can result in temperatures inside a car of up to 116 degrees Fahrenheit within an hour;
 Whereas first responders face many competing demands and may be unable to reach an animal in distress quickly enough to rescue it;
 Whereas individuals who notice animals in danger in unattended vehicles are hesitant or unable to act due to criminal or civil liability;
 Whereas Florida, Massachusetts, Ohio, Tennessee, Vermont, and Wisconsin have passed laws that provide legal immunity to Good Samaritans who rescue animals in unattended vehicles;
 Whereas this week, on September 24, 2016, California became the seventh State to do so when Governor Brown signed into law the Right to Rescue Act, Assembly Bill 797, which passed unanimously in the State legislature;
 Whereas there are serious efforts to pass legislation to encourage intervention for animals trapped in unattended vehicles in at least fourteen additional States; and
 Whereas right to rescue legislation is a commonsense solution to allow concerned individuals to rescue animals in imminent danger: Now, therefore, be it
	
 That the House of Representatives— (1)supports the overall safety, welfare, and humane treatment of animals;
 (2)supports Good Samaritans who exercise their right to rescue animals in imminent danger in unattended vehicles; (3)supports State legislation and other efforts to protecting such Good Samaritans from criminal and civil liability; and(4)supports initiatives and efforts to prevent and raise awareness of the danger of leaving animals in unattended vehicles.
			